Citation Nr: 0420705	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had service from August 1948 to June 1969.  He 
was medically retired from the military with an 80 percent 
disability rating after almost 21 years of service.  He had 
service in the Republic of Vietnam.  The veteran died in 
September 2001 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for service 
connection for the cause of the veteran's death and has 
notified her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died in September 2001 as a result of sepsis 
due to or as a consequence of respiratory failure due to 
severe lung disease; his death was complicated by his history 
of diabetes.

3.  At the time of the veteran's death, service connection 
had been established for residuals of fracture, C-4 with 
subluxation rated as 60 percent disabling, and cervical 
spinal root palsy rated as 40 percent disabling, as well as 
for residuals of a fracture of the right little finger, right 
upper lobe resection as a residual of coccidioidomycosis, and 
residuals of hemorrhoidectomy, each rated noncompensable.  
The combined rating for the service-connected disabilities 
was 80 percent. 

4.  The veteran had service in the Republic of Vietnam and 
was presumptively exposed to herbicides.

5.  The veteran was diagnosed as having Type II diabetes 
mellitus and lung cancer, both diseases presumptively caused 
by exposure to herbicides.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, a disability 
incurred in service caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), was enacted and became effective.  The regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  In view of the favorable action in 
this appeal, there is no need to consider whether the VCAA 
requirements were fully met.

Background.  The veteran served on active duty from August 
1948 to June 1969.  He was medically retired from the 
military with an 80 percent disability rating after almost 21 
years of service.  The veteran served in Vietnam.  He died in 
September 2001 and the appellant is his surviving spouse.    

Service medical records reveal that during service in 1964 
the veteran underwent a thoracostomy with wedge resection of 
the upper right lobe of his lung for coccidioidomycosis.  He 
also was involved in a serious automobile accident in Vietnam 
in July 1968 and was subsequently medically retired from 
service.  

By rating action in October 1969 service connection was 
granted for residuals of fracture, C-4 with subluxation rated 
as 60 percent disabling, and cervical spinal root palsy rated 
as 40 percent disabling, as well as for residuals of a 
fracture of the right little finger, right upper lobe 
resection as a residual of coccidioidomycosis, and residuals 
of hemorrhoidectomy, each rated noncompensable.  The combined 
rating for the service-connected disabilities was 80 percent 
effective from June 1969.

The veteran died in September 2001.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as sepsis due to or a consequence of 
COPD/emphysema.  There were no other conditions listed as 
contributing to death.  According to the death certificate 
the veteran was treated from January 1996 until his death by 
Matthew L. Schuette, M.D.  

In October 2001, the RO received a letter dated September 
2001 from Dr. Schuette, noting that, "While he (the veteran) 
died of sepsis, his initial problems were respiratory failure 
due to his severe lung disease.  There is no doubt that his 
lung disease was a major factor in his death."

In October 2001, the RO received a letter from James D. 
Conway, M.D., noting that the veteran's death was complicated 
by his history of diabetes which was first discovered in 
December 1994.

The death summary revealed the veteran had been admitted to 
the Lifecare Hospital of New Orleans, Kenner, Louisiana in 
July 2001 and died in September 2001.  He had been 
transferred from Doctors' Hospital with multiple problems 
including respiratory failure, coronary artery disease, 
sepsis, pneumonia, malnutrition and severe asthenia. 

In a VA medical opinion in December 2001 the VA specialist 
noted that a pulmonary abnormality was noted in service.  A 
biopsy was performed disclosing coccidioidomycosis.  He 
received no other treatment during service.  Private medical 
records revealed a diagnosis of squamous cell carcinoma of 
the lungs in 1998.  This was treated with surgical resection, 
radiation, and chemotherapy.  Postoperatively, he began to 
experience significant dyspnea attributed to COPD.  He also 
developed at least one episode of bacterial pneumonia.  In 
2001 he was hospitalized with severe shortness of breath.  He 
was then transferred to a long-term acute care hospital.  The 
diagnosis was respiratory failure presumed to be secondary to 
COPD.  A long course of treatment failed to result in 
improvement and he died.  

The VA physician addressed the role of the service-connected 
coccidioidomycosis in his death.  This was a fungal infection 
of the lungs.  It was generally benign and did not cause 
continuing disability or progressive loss of lung function.  
He noted that the veteran was taking at least 2 medications 
for diabetes.  No untoward effects of diabetes were noted in 
his records other than intermittent hypoglycemia.  There was 
no mention of diabetes in the final hospital summary and the 
physician did not note any significant worsening of his 
medical condition.  In summary he noted that, 

Careful review of his service records and 
his medical records submitted by his 
private physicians indicate no 
relationship between his previously known 
service-connected disabilities and his 
death from respiratory insufficiency and 
apparent acute abdominal catastrophe in 
September 2001.

In June 2002, the RO received a letter from Dr. Schuette, 
noting that the veteran, 

had multiple medical problems, but the 
predominant problems were his severe lung 
disease and his history of lung cancer.  
While he died of sepsis, it is more 
likely than not that the major 
contributing factor in his death was his 
severe lung disease which caused his 
ventilator dependence.

The fact that he developed respiratory 
failure due to his severe lung disease 
ultimately increased his risk for 
developing sepsis with septic shock which 
took his life.  I have no doubt that (the 
veteran's) severe lung disease was the 
major contributing factor in his death.

In June 2002, the RO received a letter from Dr. Conway, M.D., 
noting that, 

complications from Diabetes Mellitus Type 
II were a major contributing factor in 
[the veteran's] death.

In an October 2002 addendum to the December 2001 VA medical 
opinion the VA specialist noted that the veteran had been a 
heavy smoker and COPD/emphysema's most common caused was 
cigarette smoking.  Review of the medical literature revealed 
no evidence that military exposure such as that which 
occurred in Vietnam caused COPD/emphysema.  Likewise his lung 
cancer was very likely associated with cigarette smoking.  
Patients with COPD/emphysema are more likely to develop lung 
cancer.  He noted that, "a review of the medical literature 
revealed no evidence that exposure to herbicides such as, 
might have occurred for this patient in Vietnam were 
associated with development of either COPD or a lung 
cancer."  

The examiner also noted that he was asked to determine 
whether the veteran's diabetes or lung cancer could have 
hastened his death.  He noted that,

the veteran's administration has chosen 
to award service connection status to 
individuals who served in the Vietnam 
theater and were exposed to Agent Orange 
and have subsequently developed type II 
diabetes.  This patient did have type II 
diabetes. Therefore, there is a presumed 
service connected association between 
these two entities, although as indicated 
above the scientific evidence supporting 
it is fairly weak.

The examiner further opined that although the veteran's 
diabetes was a significant medical problem, it did not 
contribute materially to his final illness which appeared to 
be caused by severe COPD.  It was not clear what role his 
lung cancer played in his last illness; however there was no 
evidence that lung cancer was due to or in any way related to 
his other service connected medical problems.

In the January 2004 personal hearing the appellant testified 
that the veteran underwent lung surgery in 1962 and had a 
lobe of his right lung removed.  In 1995 he had part of his 
left lung removed due to lung cancer.  He subsequently died 
almost 7 years later.  He also had diabetes mellitus.   She 
noted that both lung cancer and diabetes were presumptively 
due to his exposure to herbicides in Vietnam and contributed 
to the cause of his death.


Criteria   In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  A service-connected disability is 
the principal cause of death when that disability, "singly or 
jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2003).  To be a contributory 
cause of death, the disability must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c) (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In addition, regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneiform diseases consistent with chloracne, Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda (PCT), 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), certain soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).


Analysis.  The veteran served in Vietnam and later developed 
lung cancer and Type II diabetes mellitus, both of which are 
presumed to have been due to his exposure to herbicides in 
Vietnam.  Under the circumstances of this case, the veteran 
meets the criteria for entitlement to service connection for 
lung cancer and type II diabetes mellitus as a residual of 
presumed exposure to Agent Orange while he was on active 
duty. 

There is competent evidence from the veteran's treating 
physicians that his lung cancer and diabetes mellitus 
contributed to the cause of his death.  In letters dated in 
June 2002, Dr. Schuette, noting that, "While he died of 
sepsis, it is more likely than not that the major 
contributing factor in his death were his severe lung disease 
which caused his ventilator dependence."  He also opined 
that, "I have no doubt that [the veteran's] severe lung 
disease was the major contributing factor in his death."  
Dr. Conway noted that, "complications from diabetes mellitus 
type II were a major contributing factor in his death."

A VA physician reviewed the records in this case and 
concluded that the veteran's diabetes mellitus did not 
contribute materially to his final illness and that it was 
not clear what role his lung cancer played in his last 
illness.  This physician also stated that there was no 
evidence that lung cancer was due to or in any way related to 
his other service-connected medical problems.

In this case the Board is inclined to place greater probative 
weight on the treating physicians' medical opinions.  
Clearly, a major contributing factor in the veteran's death 
was severe lung disease as noted by his treating physician.  
The in-service episode of coccidioidomycosis resulted in 
resection of the right upper lobe and his lung cancer later 
resulted in removal of part of his left lung.  In the opinion 
of the Board, the impairment resulting from the service-
connected lung diseases cannot be disassociated from the 
severe lung disease that caused his death.

The benefit of the doubt doctrine requires resolution of an 
issue in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 2002).  In this case, the Board 
finds that the evidence is at least in equipoise.  Therefore, 
service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



